
	

113 HR 5605 IH: Protecting Public Safety and Federal Resources Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5605
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Holding introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To disapprove an amendment to the Sentencing Guidelines relating to sentences for drug offenses
			 which was transmitted to Congress by the United States Sentencing
			 Commission on April 30, 2014, including any retroactive effect for that
			 amendment.
	
	
		1.Short titleThis Act may be cited as the Protecting Public Safety and Federal Resources Act.
		2.Disapproval of United States Sentencing Commission Amendment Relating to Sentences for Drug
			 OffensesIn accordance with section 994(p) of title 28, United States Code, the amendment numbered 3 of the
			 Amendments to the Sentencing Guidelines submitted by the United States
			 Sentencing Commission to Congress on April 30, 2014, is hereby disapproved
			 and shall not take effect.
		
